IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2678 Disciplinary Docket No. 2
                                           :
WAYNE GORDON GRACEY                        :   Board File No. C2-19-1059
                                           :
                                           :   (Court of Appeals of Maryland, Misc.
                                           :   Docket AG No. 20, September Term
                                           :   2015)
                                           :
                                           :   Attorney Registration No. 61103
                                           :
                                           :   (Lancaster County)


                                        ORDER

PER CURIAM
       AND NOW, this 13th day of February, 2020, upon consideration of the responses

to a Notice and Order directing Wayne Gordon Gracey to provide reasons against the

imposition of a disbarment reciprocal to that imposed by the Court of Appeals of Maryland,

Wayne Gordon Gracey is disbarred from the practice of law in this Commonwealth, and

he shall comply with all the provisions of Pa.R.D.E. 217.